Name: Commission Regulation (EC) No 2874/2000 of 28 December 2000 on the authorisation of transfers between the quantitative limits of textiles and clothing products originating in the People's Republic of China
 Type: Regulation
 Subject Matter: leather and textile industries;  tariff policy;  international trade;  Asia and Oceania
 Date Published: nan

 Avis juridique important|32000R2874Commission Regulation (EC) No 2874/2000 of 28 December 2000 on the authorisation of transfers between the quantitative limits of textiles and clothing products originating in the People's Republic of China Official Journal L 333 , 29/12/2000 P. 0052 - 0052Commission Regulation (EC) No 2874/2000of 28 December 2000on the authorisation of transfers between the quantitative limits of textiles and clothing products originating in the People's Republic of ChinaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries(1), as last amended by Commission Regulation (EC) No 2474/2000(2), and in particular Article 7 thereof,Whereas:(1) Article 5 of the Agreement between the Community and the People's Republic of China on trade in textiles products, initialled on 9 December 1988(3) and as last amended and extended by the Agreement in the form of an Exchange of Letters, initialled on 15 May 2000 and Article 8 of the Agreement between the Community and the People's Republic of China initialled on 19 January 1995 on trade in textile products not covered by the MFA bilateral agreement(4) and as last amended by an Agreement in the form of an Exchange of Letters, initialled on 15 May 2000, provide that transfers may be agreed between quota years.(2) The People's Republic of China made a request on 13 November 2000.(3) The transfers requested by the People's Republic of China fall within the limits of the flexibility provisions referred to in Article 5 of the Agreement between the Community and the People's Republic of China on trade in textiles products, initialled on 9 December 1988 and as set out in Annex VIII to Regulation (EEC) No 3030/93.(4) It is appropriate to grant the request.(5) The measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee provided for in Article 17 of Regulation (EEC) No 3030/93,HAS ADOPTED THIS REGULATION:Article 1Transfers between the quantitative limits for textile goods originating in the People's Republic of China are authorised for the quota year 2000 as detailed in the Annex to this Regulation.Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply to the quota year 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 December 2000.For the CommissionPascal LamyMember of the Commission(1) OJ L 275, 8.11.1993, p. 1.(2) OJ L 286, 11.11.2000, p. 1.(3) OJ L 367, 31.12.1988, p. 75.(4) OJ L 104, 6.5.1995, p. 1.ANNEX>TABLE>